Case 2:20-cv-00077-JRG Document 132-15 Filed 04/28/21 Page 1 of 7 PageID #: 9862




                         EXHIBIT N
Case 2:20-cv-00077-JRG Document 132-15 Filed 04/28/21 Page 2 of 7 PageID #: 9863




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 CAPELLA PHOTONICS, INC.,                               NO. 2:20-cv-77-JRG

                    Plaintiff

        v.

 INFINERA CORPORATION, TELLABS,
 INC., TELLABS OPERATIONS INC.,
 CORIANT AMERICA INC., and CORIANT
 (USA) INC.,

                    Defendants.

     PLAINTIFF CAPELLA PHOTONICS, INC.’S OBJECTIONS AND RESPONSES
        TO DEFENDANTS’ FIRST SET OF INTERROGATORIES (NOS. 1-20)

        Pursuant to Federal Rules of Civil Procedure 26 and 33, Plaintiff, Capella Photonics, Inc.

 (“Capella”), hereby objects and responds to the First Set of Interrogatories (Nos. 1-20) of

 Defendants Infinera Corporation, Tellabs, Inc., Tellabs Operations Inc., Coriant America Inc.,

 and Coriant (USA) Inc. (collectively, “Infinera”), as follows:

                                  PRELIMINARY STATEMENT

        Capella states that discovery in this matter is ongoing and will continue as long as

 permitted by statute, stipulation or Order of the Court. Capella expects that this ongoing

 discovery, as well as its own investigation, will lead to additional relevant evidence. Capella

 reserves its right to supplement and modify its responses to these interrogatories, and to

 introduce at trial or any other proceeding any evidence from any source and testimony from any

 witness.

        Capella further states that it is making a good-faith effort to respond to these

 interrogatories; and that it is responding as it interprets and understands them based only upon

 such information as is presently available to, and specifically known by, Capella. If Infinera

                                                             Plaintiff Capella’s Objections and Responses to Defendants’
                                                   1                               First Set of Interrogatories (Nos. 1-20)
Case 2:20-cv-00077-JRG Document 132-15 Filed 04/28/21 Page 3 of 7 PageID #: 9864




 RESPONSE TO INTERROGATORY NO. 3:

          Capella objects to Interrogatory No. 3 to the extent it seeks information protected by the

 attorney-client privilege, the work product doctrine, and/or any other privilege or immunity.

 Capella also objects to this interrogatory as vague and ambiguous. For example, the phrase

 “actual or potential licensing or other assertion” is not defined, and is subject to multiple

 interpretations. Capella also objects to this interrogatory as overly broad and unduly burdensome.

 Capella also objects to this interrogatory as containing improper multiple subparts.

          Subject to the forgoing objections, Capella responds that the answer to this interrogatory

 may be determined by examining the business records produced by Capella in this action at

 CAPELLA 000001–028820 and the burden of deriving or ascertaining the answer is

 substantially the same for Infinera.

 INTERROGATORY NO. 3:

          Identify and describe all factual and legal bases that support or contradict Your damages

 claim.

 RESPONSE TO INTERROGATORY NO. 4:

          Capella objects to Interrogatory No. 4 to the extent it seeks information protected by the

 attorney-client privilege, the work product doctrine, and/or any other privilege or immunity.

 Capella also objects to this interrogatory as vague and ambiguous. Capella also objects to this

 interrogatory as overly broad and unduly burdensome. Capella also objects to this interrogatory

 as containing improper multiple subparts. Capella also objects to this interrogatory to the extent

 it seeks the legal bases for its contentions. Capella objects that this interrogatory is premature and

 seeks expert opinion and conflicts with the Court’s Discovery Order (Dkt. # 32) in this matter,

 including Section 3(c). Capella will provide its complete computation of damages in connection



                                                              Plaintiff Capella’s Objections and Responses to Defendants’
                                                    8                               First Set of Interrogatories (Nos. 1-20)
Case 2:20-cv-00077-JRG Document 132-15 Filed 04/28/21 Page 4 of 7 PageID #: 9865




 with expert discovery in this matter.

 INTERROGATORY NO. 4:

         Identify and describe all factual and legal bases that support or contradict any claim by

 You that any alleged infringement of the Asserted Patents by Infinera has been or is willful.

 RESPONSE TO INTERROGATORY NO. 5:

         Capella objects to Interrogatory No. 5 to the extent it seeks information protected by the

 attorney-client privilege, the work product doctrine, and/or any other privilege or immunity.

 Capella also objects to this interrogatory as vague and ambiguous. Capella also objects to this

 interrogatory as overly broad and unduly burdensome. Capella also objects to this interrogatory

 as containing improper multiple subparts. Capella also objects to this interrogatory to the extent

 it seeks the legal bases for its contentions.

         Subject to the forgoing objections, Capella responds that Infinera have been aware since

 at least the filing of Capella’s original action against it in 2014 of Capella’s assertions that

 Infinera’s activities relating to the Accused Products infringe the original and Asserted Patents.

 Nevertheless, Infinera continued to manufacture, market and sell the Accused Products. Infinera

 willfully infringed after it had notice of Capella’s patent rights, and Infinera engaged in

 egregious misconduct beyond typical infringement. Infinera did not exercise due care to

 determine whether or not it was infringing on the original or Asserted Patents. Capella’s

 contention is based on, but not limited to, all pre-litigation correspondence between Capella and

 Infinera regarding patent infringement of the Asserted Patents; all pleadings filed by the parties

 in this patent infringement action and prior actions between the parties; all facts and evidence at

 issue in this action; all petitions and submissions in the PTAB proceedings pertaining to the

 Asserted Patents and all facts and evidence at issue in the PTAB proceedings pertaining to the



                                                               Plaintiff Capella’s Objections and Responses to Defendants’
                                                    9                                First Set of Interrogatories (Nos. 1-20)
Case 2:20-cv-00077-JRG Document 132-15 Filed 04/28/21 Page 5 of 7 PageID #: 9866




 Asserted Patents and all ruling and decisions in the PTAB proceedings.

         Capella reserves its right to supplement and modify its responses to this interrogatory as

 additional relevant evidence is identified through its ongoing investigation.

 INTERROGATORY NO. 5:

         Identify and describe all factual and legal bases that support or contradict Your allegation

 that Capella has suffered or will suffer irreparable harm and is entitled to an injunction.

 RESPONSE TO INTERROGATORY NO. 6:

         Capella objects to Interrogatory No. 6 to the extent it seeks information protected by the

 attorney-client privilege, the work product doctrine, and/or any other privilege or immunity.

 Capella also objects to this interrogatory as vague and ambiguous. Capella also objects to this

 interrogatory as overly broad and unduly burdensome. Capella also objects to this interrogatory

 as containing improper multiple subparts. Capella also objects to this interrogatory to the extent

 it seeks the legal bases for its contentions.

         Subject to the forgoing objections, Capella responds that it is in the business of licensing

 it patents, including the Asserted Patents. Infinera’s infringing activities in connection with the

 Accused Products damage Capella’s business and should be enjoined. As a result of Infinera’s

 marketing and sales of the Accused Products, Capella suffers irreparable injury, including but

 not limited to, lost business opportunities, loss of goodwill and reputation, and lost revenue

 streams that impact other areas of the business. As a licensor, Capella controls the market for

 use of its patented invention. Capella suffers loss of market share for licenses to use the patented

 invention caused by Infinera’s infringement and sales of the Accused Products. Further,

 monetary damages are inadequate; an injunction is warranted on balance of the relative hardships

 between the parties; and the public interest would not be disserved by a permanent injunction.



                                                              Plaintiff Capella’s Objections and Responses to Defendants’
                                                   10                               First Set of Interrogatories (Nos. 1-20)
Case 2:20-cv-00077-JRG Document 132-15 Filed 04/28/21 Page 6 of 7 PageID #: 9867




 the requirements of 35 U.S.C. § 287 were satisfied when Capella sued Infinera for patent

 infringement in 2014.

        Capella reserves its right to supplement and modify its responses to this interrogatory as

 additional relevant evidence is identified through its ongoing investigation.



 Dated: November 9, 2020                           By: /s/ Robert D. Becker
                                                   Charles Everingham IV (TX SBN 00787447)
                                                   Email: ce@wsfirm.com
                                                   T. John Ward (TX SBN 20848000)
                                                   Email: tjw@wsfirm.com
                                                   Claire Abernathy Henry (TX SBN 24053063)
                                                   Email: claire@wsfirm.com
                                                   Andrea Fair (TX SBN 24078488)
                                                   Email: andrea@wsfirm.com
                                                   WARD, SMITH & HILL, PLLC
                                                   P.O. Box 1231
                                                   Longview, TX 75606
                                                   Telephone: (903) 757-6400
                                                   Facsimile: (903) 757-2323

                                                   Robert D. Becker (Cal. Bar 160648)
                                                   Email: rbecker@manatt.com
                                                   Christopher L. Wanger (Cal. Bar 164751)
                                                   Email: cwanger@manatt.com
                                                   MANATT, PHELPS & PHILLIPS, LLP
                                                   1 Embarcadero Center, 30th Floor
                                                   San Francisco, CA 94111
                                                   Telephone: (415) 291-7400
                                                   Facsimile: (415) 291-7474

                                                   Attorneys for Plaintiff,
                                                   CAPELLA PHOTONICS, INC.




                                                             Plaintiff Capella’s Objections and Responses to Defendants’
                                                  29                               First Set of Interrogatories (Nos. 1-20)
Case 2:20-cv-00077-JRG Document 132-15 Filed 04/28/21 Page 7 of 7 PageID #: 9868




                                  CERTIFICATE OF SERVICE

          The undersigned hereby certifies that the foregoing document was served on all counsel of

 record who have consented to electronic service on this 9th day of November, 2020.



                                                       /s/ Christopher L. Wanger
                                                       Christopher L. Wanger




 327034639.1




                                                              Plaintiff Capella’s Objections and Responses to Defendants’
                                                  30                                First Set of Interrogatories (Nos. 1-20)
